DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 26 June 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murai et al. (U.S. 2017/0141064).
Regarding Claim 1, Murai et al. discloses an integrated circuit (IC) package support, comprising: 
an interconnect pocket having sidewalls provided by a dielectric material (pocket in dielectric material 24, Figure 17); and 
a conductive contact at a bottom of the interconnect pocket, wherein the conductive contact includes a first metal material (first metal material 52, Figure 17) and a second metal material (second metal material 51, Figure 17), the first metal material provides a bottom surface of the interconnect pocket and is in contact with the dielectric material (first metal material 52, dielectric material 24, Figure 17), the second metal material has a different composition than the first metal material (Paragraphs 105 and 106), and the second metal material is in contact with the dielectric material (second metal material 51, dielectric material 24, Figure 17).
Regarding Claim 2, Murai et al. further discloses wherein the first metal material includes a noble metal (Paragraph 106).
Regarding Claim 3, Murai et al. discloses wherein the first metal material includes nickel, palladium, or gold (Paragraph 106).
Regarding Claim 4, Murai et al. further discloses wherein the first metal material has a thickness between 3 microns and 10 microns (first metal material 52, second metal material 51 with height H50, dielectric layer 24 with height t2, Figure 17, Paragraph 174).
Regarding Claim 5, Murai et al. further discloses that the second metal material includes copper (Paragraph 105).
Regarding Claim 6, Murai et al. further discloses wherein the interconnect pocket is part of an opening in the dielectric material, and the second metal material extends laterally beyond the opening (dielectric material 24, second metal material 50, Figure 17. Please note that the claim language does not define what direction “laterally” extends to)
Regarding Claim 7, Murai et al. further discloses wherein the interconnect pocket is part of an opening in the dielectric material, and the second metal material extends beyond the opening along an axis of the opening (dielectric material 24, second metal material 17, Figure 17. Please note that the claim language does not define what direction the axis of the opening extends).
Regarding Claim 8, Murai et al. further discloses solder at least partially disposed in the interconnect pocket (solder 32, Figure 17. Please note that if a conductive contact is at the bottom of an interconnect pocket, said conductive contact comprising a first and second metal, wherein the first metal material provides a bottom surface of the interconnect pocket AND solder is at least partially disclosed in the interconnect pocket, then the originally filed application only has disclosure if the first metal material is in the interconnect pocket but not the second metal material.  Otherwise the solder is sitting opposite the bottom of the interconnect pocket, on top of said pocket).
Regarding Claim 9, Murai et al. further discloses that the IC package support is an interposer (interposer 20, interposer body 21, Figures 2 and 17).
Regarding Claim 10, Murai et al. further discloses wherein the IC package support is a package substrate (package substrate 20, package substrate body 21, Figures 2 and 17).
Claims 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 8,481,418).
Regarding Claim 21, Lee et al. discloses a computing device, comprising: 
an integrated circuit (IC) package including an interconnect pocket around a conductive contact (interconnect pocket in dielectric layer 44 or 42/44, conductive contact 46/50, Figure 10), wherein a first metal material of the conductive contact provides a bottom of the interconnect pocket (first metal material 46, Figure 10), and a second metal material of the conductive contact is spaced apart from the interconnect pocket by the first metal material (second metal material 40, interconnect pocket in dielectric layer 42/44 or 44, Figure 10); and 
a circuit board, wherein the IC package is coupled to the circuit board (circuit board 62, Figure 11).
Regarding Claim 22, Lee et al. further discloses a first-level interconnect in the interconnect pocket (first-level interconnect 50/54/56/58/70/72, Figures 10 and 11, Column 4, Lines 52-59 and Column 6, Lines 46-56).
Regarding Claim 23, Lee et al. further discloses a second-level interconnect in the interconnect pocket (second-level interconnect 50/54/56/58/70/72, Figures 10 and 11, Column 4, Lines 52-59 and Column 6, Lines 46-56).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 8,481,418) as applied to claim 21 above, and further in view of Wu et al. (U.S. 10,461,022).
Regarding Claim 24, Lee et al. discloses the limitations of Claim 21 but do not explicitly disclose that the IC package includes a central processing unit (CPU) or a graphics processing unit (GPU).  Wu et al. discloses that it is known to form die of IC packages as CPUs and GPUs (Wu et al., Column 5, Lines 46-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the IC package to include a central processing unit (CPU) or a graphics processing unit (GPU) in Lee et al. in view of Wu et al. in order to form a known device with a redistribution layer that reduces processing cost and impact of mismatched thermal fatigue between interfacing surfaces (Lee et al., Column 8, Lines 1-38).  Furthermore it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming an IC package to include a CPU or a GPU", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).
Regarding Claim 25, Lee et al. discloses the limitations of Claim 21 but do not explicitly disclose that the IC package includes high bandwidth memory (HBM).  Wu et al. discloses that it is known to form die of IC packages to include high bandwidth memory (HBM) (Wu et al., Column 5, Lines 46-58).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the IC package to include high bandwidth memory (HBM) in Lee et al. in view of Wu et al. in order to form a known device with a redistribution layer that reduces processing cost and impact of mismatched thermal fatigue between interfacing surfaces (Lee et al., Column 8, Lines 1-38).  Furthermore it has been held that a conclusion of obviousness can be drawn from “combining prior art elements according to known methods to yield predictable results,” such as “forming an IC package to include HBM", in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891